MOSER, J.
(dissenting). I agree with the social policy established by the trial court and the majority of this appellate panel, but setting social policy is not the function of trial courts or appellate courts such as this one, whose primary obligation is error correction. Social policy is primarily the duty of the legislative and executive branches of government. The majority here radically changes the social policy established by those branches of government, therefore I respectfully dissent.
Section 51.20(13) (g)2, Stats., clearly, unequivocally, and in plain language, provides that “any commitment” due to mental problems under sec. 51.20(1) (a)2.d may not continue for longer than 45 days in any 365-day period. The social policy clearly is to limit any commit/ment under this section to 45 days.
Where the plain language of a legislative act is subject to court review, the sole function of the court is to enforce the statute according to its terms. See Caminetti v. United States, 242 U.S. 470, 485 (1917); White v. General Casualty Co. of Wis., 118 Wis. 2d 433, 437, 348 N.W.2d 614, 617 (Ct. App. 1984). Words of a statute must be given their obvious and ordinary meaning and courts are not to resort to judicial rules of construction in the absence of ambiguity. County of Milwaukee v. LIRC, 113 Wis. 2d 199, 203, 335 N.W.2d 412, 415 (Ct. App. 1983). Even though the statute may appear unreasonable, the plain mandate of the law must prevail. *536See Pfingsten v. Pfingsten, 164 Wis. 308, 313, 159 N.W. 921, 923 (1916).
Because I believe the words “may not continue longer than 45 days in any 365-day period” in sec. 51.20(13) (g) 2, Stats., are mandatory, as opposed to directory, and because the words are expressed in clear, unequivocal and plain language, they therefore cannot be radically interpreted to obfuscate their obvious and ordinary meaning. I would reverse the trial court because it set its own social policy, as does the majority of this appellate court, which action is contrary to the mandate of the legislative and the executive branches.